 

Case 1:19-cr-00826-NRB Document 23-1 Filed 11/27/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee I te ee ce Amen Se ne “a eee oe x
UNITED STATES OF AMERICA Order Excluding Time
Vv. 19 Cr. 826 (NRB)
DANILO CHAVEZ LOZANO,
Defendant.
ee ee ee ee :

The Court has received a request by GEOFFREY S. BERMAN, United
States Attorney for the Southern District of New York, by Assistant
United States Attorney Samuel L. Raymond, requesting that the time
period from December 4, 2019 to December 11, 2019, be excluded from
the computation of the time period within which trial of the charges
against the defendant must commence, pursuant to the Speedy Trial
Act of 1974, 18 U.S.C. § 3161(h). The Government seeks the
exclusion of the foregoing period based on the availability of the
defendant, availability of defense counsel, and in the interest of
justice to ensure continuity of defense counsel. Full consideration
having been given to the matter set forth therein, it is hereby

ORDERED that the time between December 4, 2019 and December 11,
2019 be excluded from the computation of the time period within
which trial of the charges against the defendant must commence,
pursuant to the Speedy Trial Act of 1974, 18 U.S.C. § 3161(h). The

Court finds that this exclusion of time is appropriate, and serves

 
Case 1:19-cr-00826-NRB Document 23-1 Filed 11/27/19 Page 2 of 2

2
the ends of justice and outweighs the interest of the public and the

defendant in a speedy trial.

Dated: New York, NY

becuwore 2, 2019

THE HONORABLE NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
